Kirby, J., (after stating the facts). Appellant’s first contention is that the drainage district was without authority to expend money for the construction of the bridges. But if this be true, the unauthorized expenditure of money by the drainage 'district in the erection of bridges across the ditches constructed by it through the public road, would not fix a liability against the county for the repayment of such money, neither would the fact that the money was voluntarily expended in the construction of the bridges prevent the recovery of same by the district, if the county was liable therefor, the rule preventing the recovery of money voluntarily paid not applying to ofScers and servants of a public agency of the kind. Seitz v. Meriwether, 114 Ark. 289, 169 S. W. (Ark.) 1175. The county court has exclusive original jurisdiction in all matters relating to roads and bridges of the county, and the law prescribes the procedure for the exercise of this power. Section 28, article 7, Constitution 1874; Kirby’s Digest, § § 553-560; Fones Hardware Co. v. Erb, 54 Ark. 645. The undisputed testimony shows that the county judge refused to build the bridges after the construction of the drains through the public roads made their erection necessary for the accommodation of the public in using the roads, and that the district then built the bridges. Compelling the county to pay for the bridges erected under such circumstances, would deprive the county court of its jurisdiction in effect, which can not be done. Howard County v. Lambright, 72 Ark. 330. There is no question here of the ratification of an unauthorized contract made by the county judge for the erection of the bridges nor of the acceptance, by the use of the public, of a bridge erected under a contract properly made with the county court, 'but only the question whether a drainage district may erect a bridge made necessary by its construction of ¡a ditch through a public road after demand of the district that the bridge be built by the county and the judge’s refusal to construct it, and require the county to pay therefor. It is not necessary to determine the question of the liability of the district to build the bridges nor whether the district would have the right to remove the bridges so constructed by it upon the refusal of the county court to pay therefor, within the doctrine of Howard County v. Lambright, supra. We find no error in the record, and the judgment is affirmed.